Citation Nr: 0601222	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left foot and ankle 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.  He 
perfected an appeal of the denial.

The veteran testified at a Travel Board hearing in October 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The veteran affirmatively waived the presence of his 
representative at the hearing and consented to proceeding 
with the hearing without his representative's presence.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a current left foot and ankle disorder is not related to 
an in-service disease or injury.


CONCLUSION OF LAW

A left foot and ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a January 2002 signed statement, the veteran 
acknowledged that the RO provided notice to him regarding 
what information and evidence is needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence 
relevant to the claim.  The RO also provided the veteran a 
March 2003 VCAA notice letter.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the May 2003 Statement of the 
Case (SOC), and Supplemental Statements of the Case of 
February 2004 and January 2005.  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and the transcript of his 
testimony at the Travel Board hearing.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Relevant law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Factual background

The veteran asserts that he sustained a severe sprain of his 
ankle during his basic training, and that Navy medical 
providers told him that it would always bother him.  He 
related at the hearing that he refused crutches so that he 
would not be held back in basic training.  When he sought 
treatment, he related, he was given Darvon and told to rewrap 
it in an Ace bandage.  The veteran stated that he continually 
aggravated the injury during his active service, but he 
continued to perform his duties.
The May 1969 Report of Medical Examination for the U.S. Navy 
reflects that all areas were assessed as normal, and he was 
deemed physically fit for entry into the Navy.  A September 
1971 entry in the service medical records reflects that the 
veteran presented with a complaint of having fallen on his 
left ankle while playing basketball, and he complained of 
diffuse pain over the third and fifth metatarsal joint.  
Examination revealed swelling at the anterior lateral 
malleolus.  X-rays of the left ankle showed a small chip 
fracture of the distal, dorsal, and tibus.  Treatment was 
elevation, rest, and aspirin.

The service medical records reflect no further entries 
related to the left ankle or foot.  The July 1973 Report of 
Medical Examination for Separation reflects that the 
veteran's feet and lower extremities were assessed as normal, 
and he was deemed physically fit for separation from active 
service.

The claims file reflects no record of any post-service 
treatment for a left ankle or foot disorder in the years 
immediately following active service.  The April 2002 VA 
examination report reflects that the veteran related that he 
sprained his ankle on three subsequent occasions after the 
initial injury, and he continued to have discomfort about the 
medial aspect of the arch of the foot.  He assessed his foot 
pain as moderate in degree and progressive.  He worked in 
construction as a plumber, and he did not exercise.  The 
examiner noted that X-rays of the left foot showed old trauma 
of the distal phalanx of the left great toe, a plantar spur 
on the calcaneus, and pes planus.  January 2002 X-rays of the 
left ankle were negative.  

Physical examination revealed only a slight amount of arch 
left of the left foot.  There was tenderness to palpation 
about the medial aspect of the arch and about the inferior 
aspect of the medial and lateral malleolus.  There was no 
local heat or swelling.  Range of motion on dorsiflexion was 
0 to 25 degrees and 0 to 35 degrees on plantar flexion.  The 
diagnostic impression was plantar fasciitis of the left foot 
with associated pes planus and calcaneal spur, minimum 
symptoms and no significant disability, and chronic left 
ankle sprain, minimal symptoms and slight progression, 
minimal disability.

The February 2003 rating decision denied the claim.  In his 
March 2003 Notice of Disagreement, the veteran asserted that 
he had experienced problems with his in-service injury since 
his separation, and he had advised the RO that he had 
recently received treatment at a VA treatment facility.  VA 
outpatient treatment records received after the rating 
decision reflect no entries related to the veteran's left 
ankle or foot.  The veteran's June 2003 substantive appeal 
(VA Form 9) reflects that the veteran disputed a reference in 
the SOC to a pre-service fracture of his left leg.  The 
veteran, correctly, related that he sustained a fracture of 
his right leg prior to his entry into active service.  
Parenthetically, the Board notes that the May 1969 Report of 
Medical History reflects that the veteran listed a compound 
fracture of his right leg, and examiner noted it as the left 
leg.  The veteran then reiterated that he had experienced 
constant pain as a result of his in-service left ankle 
injury, and that there were no treatment records because he 
received oral medical advice on how to treat his symptoms.

The May 2004 VA examination report reflects that the examiner 
reviewed the claims file as part of the examination.  The 
veteran related his symptoms and history essentially the same 
as at the 2002 examination.  The veteran related that his 
left ankle sometimes went out on him, snapped out, and that 
it hurt all the time and swelled.  He was able to walk but 
hobbled around, and he was told that it would never get 
better.  

Physical examination of the left ankle revealed no swelling, 
edema, or effusion.  There was no instability, weakness, or 
deformity noted.  There was mild tenderness at the lower part 
of the medial malleolus, and the arches appeared normal.  
There was no functional limitation on standing or walking.  
Pedal pulses were intact, and dorsalis, pedis, and posterior 
tibial pulses were palpable, volume 2+.  Range of motion on 
plantar flexion was to 45 degrees and to 15 degrees on 
dorsiflexion, with no pain noted.  Inversion and eversion 
were normal, but the veteran reported pain.  X-rays showed no 
abnormality of the left ankle, and a small plantar calcaneal 
spur of the right foot, otherwise normal.  The examiner 
rendered a diagnosis of a well healed chip fracture of the 
distal end of the left tibia, with no residuals and no 
functional loss.  

The examiner noted that the service medical records reflected 
no evidence of complications or sequelae after the 1971 chip 
fracture, there was no mention of the injury or residuals on 
the examination at separation, and the 2004 X-rays showed no 
abnormality.  As a result, the examiner opined that the 
veteran's painful left ankle condition was not likely due to 
the well-healed in-service chip fracture.

At the hearing, the veteran asserted that he was not claiming 
the in-service chip fracture as the basis of his claim, but 
that the prior claimed severe sprain in fact caused him to go 
down and fracture his ankle in 1971.  Transcript, p. 11.

Analysis

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the evidence does show a 
chip fracture in 1971 in service, the remainder of the 
service medical records are negative for complaints related 
to the left ankle, and his separation examination was 
negative for a chronic disorder.  Moreover, following review 
of the claims file, the May 2004 VA examiner determined that 
the veteran's current painful left ankle condition is not 
related to the well-healed chip fracture in service.  

With respect to the chip fracture, X-rays in January 2002 and 
May 2004 showed no residuals of that injury.  Both X-rays 
were listed as normal.  Moreover, the May 2004 VA examiner 
found no residuals of the fracture.  In the absence of 
residuals, service connection is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of present disability there can be no valid claim); see 
also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 
1131 requires existence of present disability for VA 
compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  

Finally, the Board notes that the VA examinations noted 
calcaneal spurs, plantar fasciitis, and pes planus.  To the 
extent that any of these disorders fall within his current 
claim, there is no evidence of these conditions in service, 
nor any opinion linking the disorders to service.  

The Board acknowledges the diagnosis of chronic left ankle 
sprain on the April 2002 VA examination; however, this 
diagnosis was based upon the veteran reporting a history of 4 
ankle sprains in service, which is simply not shown by the 
service medical records.  As such, this diagnosis is entitled 
to little probative weight.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

In light of the above, the Board is constrained to find that 
the preponderance of the evidence is against the claim for 
service connection for a left ankle and foot disorder.  
38 C.F.R. § 3.303.




ORDER

Entitlement to service connection for a left ankle and foot 
disorder is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


